

EXHIBIT 10.1




FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
THIS FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this "Amendment") is made
and entered into this 20th day of October, 2014, by and among CROSS COUNTRY
HEALTHCARE, INC., a Delaware corporation ("Cross Country"), CEJKA SEARCH, INC.,
a Delaware corporation ("Cejka"), CROSS COUNTRY EDUCATION, LLC, a Delaware
limited liability company ("Education"), CROSS COUNTRY STAFFING, INC., a
Delaware corporation and successor by merger to MRA Search, Inc. and MCVT, Inc.
("Staffing"), MDA HOLDINGS, INC., a Delaware corporation ("MDA"), CROSS COUNTRY
PUBLISHING, LLC, a Delaware limited liability company ("Publishing"), ASSIGNMENT
AMERICA, LLC, a Delaware limited liability company ("Assignment"), TRAVEL STAFF,
LLC, a Delaware limited liability company ("Travel"), LOCAL STAFF, LLC, a
Delaware limited liability company ("Local"), MEDICAL DOCTOR ASSOCIATES, LLC, a
Delaware limited liability company and successor by merger to Allied Health
Group, LLC ("Doctor"), CREDENT VERIFICATION AND LICENSING SERVICES, LLC, a
Delaware limited liability company ("Credent") and OWS, LLC, a Delaware limited
liability company (" ("OWS"; together with Cross Country, Cejka, Education,
Staffing, MDA, Publishing, Assignment, Travel, Local, Doctor and Credent, each
individually, a "Borrower" and, collectively, "Borrowers"), the financial
institutions party hereto as lenders (collectively, "Lenders"), and BANK OF
AMERICA, N.A., a national banking association, as agent for the Lenders
("Agent").
Recitals:
Borrowers, Agent, and Lenders are parties to a certain Loan and Security
Agreement dated January 9, 2013 (as amended, restated, supplemented or otherwise
modified, the "Loan Agreement") pursuant to which Lenders have made certain
revolving credit loans to Borrowers.
The parties desire to amend the Loan Agreement as hereinafter set forth.
NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
1.    Definitions. All capitalized terms used in this Amendment, unless
otherwise defined herein, shall have the meanings ascribed to such terms in the
Loan Agreement.
2.    Amendments to Loan Agreement. The Loan Agreement is hereby amended by
deleting in its entirety the definition of "Required Lenders" contained in
Section 1.1 of the Loan Agreement, and by substituting the following definition
in lieu thereof:
Required Lenders: Lenders (subject to Section 4.2) having (a) Revolver
Commitments in excess of sixty-six and two-thirds (66 2/3%) percent of the
aggregate Revolver Commitments or (b) if the Revolver Commitments have
terminated, Loans in excess of sixty-six and two-thirds (66 2/3%) percent of all
outstanding Loans; provided, however, that (i) at any time when there are two or
more Lenders that are not Affiliates, Required Lenders (subject to clause (ii)
of this definition) must include at least two such Lenders that are not
Affiliates and (ii) the Commitments and Loans of any Defaulting Lender shall be
excluded from such calculation of Required Lenders.

1

--------------------------------------------------------------------------------



3450758_4
3.    Ratification and Reaffirmation. Each Borrower hereby ratifies and
reaffirms the Obligations, each of the Loan Documents and all of such Borrower's
covenants, duties, indebtedness and liabilities under the Loan Documents.
4.    Acknowledgments and Stipulations. Each Borrower acknowledges and
stipulates that the Loan Agreement and the other Loan Documents executed by such
Borrower are legal, valid and binding obligations of such Borrower that are
enforceable against such Borrower in accordance with the terms thereof (except
as enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors' rights generally); all of the
Obligations are owing and payable without defense, offset or counterclaim (and
to the extent there exists any such defense, offset or counterclaim on the date
hereof, the same is hereby waived by such Borrower); the security interests and
liens granted by such Borrower in favor of Agent, for the benefit of Secured
Parties, are duly perfected, first priority security interests and liens,
subject only to Permitted Liens that, pursuant to the Loan Agreement, are
expressly allowed to have priority over Agent's Liens; on and as of the close of
business on October 17, 2014, (i) the unpaid principal amount of the Revolver
Loans totaled $6,900,000 and (ii) the issued and outstanding Letters of Credit
totaled $26,493,986.
5.    Representations and Warranties. Each Borrower represents and warrants to
Agents and Lenders, to induce Agents and Lenders to enter into this Amendment,
that no Default or Event of Default exists on the date hereof; the execution,
delivery and performance of this Amendment have been duly authorized by all
requisite corporate action on the part of such Borrower and this Amendment has
been duly executed and delivered by such Borrower; and all of the
representations and warranties made by such Borrower in the Loan Agreement are
true and correct in all material respects on and as of the date hereof (except
for representations and warranties that expressly relate to an earlier date, in
which case such representation or warranty was true and correct in all material
respects as of such earlier date).
6.    Reference to Loan Agreement. Upon the effectiveness of this Amendment,
each reference in the Loan Agreement to "this Agreement," "hereunder," or words
of like import shall mean and be a reference to the Loan Agreement, as amended
by this Amendment.
7.    Breach of Amendment. This Amendment shall be part of the Loan Agreement
and a breach of any representation, warranty or covenant herein shall constitute
an Event of Default.
8.    Conditions Precedent. The effectiveness of the amendment contained in
Section 2 hereof is subject to Agent's receipt of this Amendment, duly executed
and delivered by each party hereto in form and substance satisfactory to Agent.
9.    Expenses of Agent. Borrowers jointly and severally agree to pay, on
demand, all costs and expenses incurred by Agent in connection with the
preparation, negotiation and execution of this Amendment and any other Loan
Documents executed pursuant hereto and any and all amendments, modifications,
and supplements thereto, including, without limitation, the costs and fees of
Agent's legal counsel and any taxes or expenses associated with or incurred in
connection with any instrument or agreement referred to herein or contemplated
hereby.
10.    Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to any
conflict of law principles (but giving effect to federal laws relating to
national banks).

2

--------------------------------------------------------------------------------



11.    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
12.    No Novation, etc. Except as otherwise expressly provided in this
Amendment, nothing herein shall be deemed to amend or modify any provision of
the Loan Agreement or any of the other Loan Documents, each of which shall
remain in full force and effect. This Amendment is not intended to be, nor shall
it be construed to create, a novation or accord and satisfaction, and the Loan
Agreement as herein modified shall continue in full force and effect.
13.    Counterparts; Electronic Signatures. This Amendment may be executed in
any number of counterparts and by different parties to this Amendment on
separate counterparts, each of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute one and the same agreement.
Any manually executed signature page to this Amendment delivered by a party by
facsimile or other electronic transmission shall be deemed to be an original
signature hereto.
14.    Further Assurances. Borrowers agree to take such further actions as Agent
shall reasonably request from time to time in connection herewith to evidence or
give effect to the amendments set forth herein or any of the transactions
contemplated hereby.
15.    Section Titles. Section titles and references used in this Amendment
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreements among the parties hereto.
16.    Waiver of Jury Trial. To the fullest extent permitted by applicable law,
the parties hereto each hereby waives the right to trial by jury in any action,
suit, counterclaim or proceeding arising out of or related to this Amendment.
[Remainder of page intentionally left blank; signatures begin on following
page.]





3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers on the date
first written above.
 
BORROWERS:


CROSS COUNTRY HEALTHCARE, INC.
("Cross Country")




By:                
       Stephen W. Rubin, Vice President


 
CEJKA SEARCH, INC.
("Cejka")




By:                
       Stephen W. Rubin, Vice President


 
CROSS COUNTRY EDUCATION, LLC
("Education")




By:                
       Stephen W. Rubin, Vice President


 
CROSS COUNTRY STAFFING, INC.
("Staffing")




By:                
       Stephen W. Rubin, Vice President


 
MDA HOLDINGS, INC.
 ("MDA")




By:                
       Stephen W. Rubin, Vice President


 
CROSS COUNTRY PUBLISHING, LLC
("Publishing")




By:                
       Stephen W. Rubin, Vice President





[Signatures continue on following page.]

Fourth Amendment to Loan and Security Agreement (Cross Country)

--------------------------------------------------------------------------------




 
ASSIGNMENT AMERICA, LLC
("Assignment")




By:                
       Stephen W. Rubin, Vice President


 
TRAVEL STAFF, LLC
("Travel")




By:                
       Stephen W. Rubin, Vice President


 
LOCAL STAFF, LLC
("Local")




By:                
       Stephen W. Rubin, Vice President


 
MEDICAL DOCTOR ASSOCIATES, LLC
("Doctor")




By:                
       Stephen W. Rubin, Vice President


 
CREDENT VERIFICATION AND LICENSING SERVICES, LLC
("Credent")




By:                
       Stephen W. Rubin, Vice President


 
OWS, LLC




By:                
       Stephen W. Rubin, Vice President



[Signatures continue on following page.]

Fourth Amendment to Loan and Security Agreement (Cross Country)

--------------------------------------------------------------------------------




 
AGENT AND LENDERS:


BANK OF AMERICA, N.A.,
as Agent and Lender




By:                
        Kenneth Butler, Senior Vice President






Fourth Amendment to Loan Agreement – Cross Country